Citation Nr: 0730395	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  02-08 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a former spouse of a veteran who served on 
active duty from December 1953 to June 1958 and from August 
1959 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on September 20, 2005, which vacated 
a September 2003 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
July 2001 rating decision by the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant resides in North Carolina and jurisdiction of the 
case has been transferred to the RO in Winston-Salem, North 
Carolina.  The case was remanded for additional development 
in March 2006.


FINDINGS OF FACT

1.  The appellant and the veteran were legally married in 
October 1954, they separated in approximately November 1994, 
and the appellant obtained an absolute divorce from the 
veteran effective in April 1996.

2.  The veteran and the appellant never remarried nor did 
they live together as husband and wife subsequent to the 
April 1996 divorce; the April 1996 divorce is valid for VA 
purposes.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the appellant by correspondence 
dated in March 2006.  That letter notified her of VA's 
responsibilities in obtaining information to assist in 
completing her claims, identified her duties in obtaining 
information and evidence to substantiate her claim, and 
requested that she send in any evidence in her possession 
that would support the claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2006 correspondence.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  

The Board notes that in its September 2005 order the Court 
set aside a previous decision in this case and remanded the 
matter for additional development.  The Court identified 
deficiencies in the prior decision including VCAA notice 
problems and a failure to address the validity of the 
appellant's divorce under state law and 38 C.F.R. § 3.206.  
The Court citing Sanders v. Brown, 6 Vet. App. 17 (1993), in 
essence, found that an adequate determination in this case 
must include a discussion of the requirements of 38 C.F.R. 
§ 3.206 and state law concerning jurisdiction and whether 
there was a "bona fide domicile."  These matters have been 
adequately addressed upon remand and the appellant has 
reported she has no additional evidence to submit in support 
of her claim.  All available documents associated with the 
appellant's divorce from the veteran have been obtained.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Laws and Regulations

VA law provides for dependency and indemnity compensation to 
a veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5 (2007).  
Dependency and indemnity compensation may be paid to a 
surviving spouse of a veteran who died on or after January 1, 
1957, and who was married to the veteran (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury of disease causing death was 
incurred or aggravated, (2) for one year or more prior to the 
veteran's death, (3) for any period of time if a child was 
born of the marriage or was born to them before the marriage.  
38 C.F.R. § 3.54 (2007).

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007).  

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 
38 C.F.R. § 3.50(a) (2007).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question:  (a) 
Where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  (b) Where the 
issue is the validity of marriage to a veteran following a 
divorce, the matter of recognition of the divorce by VA 
(including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in §3.1(j).  (c) Where a foreign divorce has been 
granted the residents of a State whose laws consider such 
decrees to be valid, it will thereafter be considered as 
valid under the laws of the jurisdictions specified in 
§3.1(j) in the absence of a determination to the contrary by 
a court of last resort in those jurisdictions.  38 C.F.R. 
§ 3.206 (2007).

Pursuant to North Carolina statutes: 

§ 50-6. Divorce after separation of one year on 
application of either party. Marriages may be 
dissolved and the parties thereto divorced from 
the bonds of matrimony on the application of 
either party, if and when the husband and wife 
have lived separate and apart for one year, and 
the plaintiff or defendant in the suit for 
divorce has resided in the State for a period of 
six months.  
N.C. Gen. Stat. § 50-6.

VA's General Counsel in an opinion dated June 10, 1964, noted 
that: 
The doctrine followed with practical uniformity is 
that a party who has obtained a divorce is 
precluded from disregarding it and attempting by 
further proceedings to gain the same or different 
relief, on the principle, mainly, that the first 
divorce must be held to dissolve the relation of 
husband and wife, and also on the ground that a 
person who had invoked the jurisdiction of a court 
may not disregard or attack the decision.  Opinion 
of General Counsel (June 10, 1964).

The Court has held that one claiming to be the spouse of a 
veteran had the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2007).

Analysis

In this case, the evidence shows that the veteran and 
appellant were legally married in October 1954 and that they 
were divorced in April 1996.  The record shows that the 
appellant sought the divorce and a judgment of absolute 
divorce notes that the veteran and appellant had separated in 
November 1994, that the appellant had the intention 
permanently to terminate the marital relationship, that the 
parities had lived continuously separate and apart and had, 
at no time, resumed the marital relationship, and had lived 
separate and apart for at least one year preceding the 
institution of that action.

The veteran died in May 2001 and his death certificate notes 
his marital status as divorced.  The evidence indicates that 
neither the veteran nor the appellant entered into a legal 
marriage following their April 1996 divorce nor that they had 
lived together.  In a July 2001 rating decision, the RO 
granted service connection for the cause of the veteran's 
death.  

The appellant is seeking benefits as the veteran's widow or 
surviving spouse.  She is shown to have been the plaintiff in 
the divorce action involving the veteran in which an absolute 
divorce was granted in April 1996.  In the divorce decree, 
the appellant acknowledged that she had been a resident of 
North Carolina for at least six months, the minimum period 
necessary for filing a divorce in that state.  She further 
admitted to having lived separate and apart from the veteran 
since November 1994, and at no time had resumed the marital 
relationship.  In the absence of any contrary probative 
evidence, the Board finds the grant of the decree recognized 
that the appellant had standing as a bona fide domicile in 
that state with no marital relations for at least one year 
prior to the final decree.  Therefore, she met the 
requirements for obtaining a valid divorce decree.  
Furthermore, there was no subsisting marriage, as the 
appellant agreed that there had been no marital relations for 
at least a year prior to the granting of the absolute 
divorce.  

The appellant, however, alleges that certain behaviors on the 
part of the veteran required her to obtain a divorce.  The 
appellant has confirmed that she and the veteran were 
divorced at the time of his death, but she maintains that, 
after forty years of marriage, she did not want to divorce 
him.  She claims that the divorce was procured because of the 
veteran's misconduct and requests entitlement to VA 
dependence and indemnity compensation and death pension as 
the surviving spouse of the veteran.  There is no apparent 
applicable state law that would render the divorce granted in 
this case invalid because of the veteran's alleged conduct.  
Regardless of the grounds for divorce, the divorce was 
granted by the State of North Carolina and appears to have 
been a valid execution of the laws of that state.  In the 
absence of any contrary evidence, the Board finds the 
standards for obtaining a divorce in that state were met.  
There is no indication in the record that the appellant has 
ever attempted to have the divorce decree set aside by the 
courts of that state, or that she legally remarried the 
veteran.  The Board notes that, if she and the veteran had 
only separated, without obtaining a divorce, misconduct or 
the circumstances surrounding the separation would be 
material.  VA law, however, is clear as to who may be 
eligible for VA death benefits as a surviving spouse of the 
veteran.

Here, a valid divorce was obtained and the appellant was not 
lawfully married to the veteran at the time of his death.  
Because the marriage was legally terminated prior to the 
veteran's death and because the appellant was not remarried 
to the veteran at any time before his death, the Board finds 
that the criteria for recognition of the appellant as the 
surviving spouse for VA death benefits purposes have not been 
met.  Therefore, the claim for entitlement to recognition as 
the surviving spouse of the veteran for VA death benefits 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

The claim for entitlement to recognition as the surviving 
spouse of the veteran for VA death benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


